Name: Commission Regulation (EC) NoÃ 927/2006 of 22 June 2006 on the release of the special restructuring reserve provided for in Article 1(4) of Council Regulation (EC) NoÃ 1788/2003
 Type: Regulation
 Subject Matter: processed agricultural produce;  production;  agricultural structures and production;  European construction;  agricultural policy
 Date Published: nan

 23.6.2006 EN Official Journal of the European Union L 170/12 COMMISSION REGULATION (EC) No 927/2006 of 22 June 2006 on the release of the special restructuring reserve provided for in Article 1(4) of Council Regulation (EC) No 1788/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk products sector (1), and in particular Article 1(4) thereof, Whereas: (1) Article 1(4) of Regulation (EC) No 1788/2003 provides for a special restructuring reserve for the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia, to be released as from 1 April 2006 to the extent that the on-farm consumption of milk and milk products in each of these countries has decreased from 1998 or 2000, depending on the country. (2) In accordance with Article 1(4) of Regulation (EC) No 1788/2003, the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia have submitted to the Commission a report detailing the results and trends of the actual restructuring process in those countries dairy sectors, and in particular the shift from production for on-farm consumption to production for the market. (3) According to those reports, all those Member States have shown a decrease in the on-farm consumption of milk and milk products. (4) Available production statistics indicate an increasing part of the milk production being marketed under deliveries and a decreasing part under direct sales. (5) It is therefore appropriate to release the special restructuring reserve for the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia, and to provide for the allocation of the resulting quantities to the deliveries part of their national reference quantity. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The special restructuring reserve provided for in Article 1(4) of Regulation (EC) No 1788/2003 is released for the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia. The released quantities are set out in the Annex to this Regulation. Article 2 The quantities set out in the Annex shall be placed in the national reserve as provided for in Article 14 of Regulation (EC) No 1788/2003 and shall be used for deliveries. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 123. Regulation as amended by Regulation (EC) No 2217/2004 (OJ L 375, 23.12.2004, p. 1). ANNEX (tonnes) Member State Special restructuring reserve quantities Czech Republic 55 788 Estonia 21 885 Latvia 33 253 Lithuania 57 900 Hungary 42 780 Poland 416 126 Slovenia 16 214 Slovakia 27 472